RECEIVED
                                                                         Court of Appeals
                                                                            SEp 232013
                                                                               Lisa Matz
                                                                           Clerk, 5th District

              IN THE COURT OF CRIMINAL APPEALS
                                         OF TEXAS

                   NOS. WR-76,669-01, WR-76,669-02 AND WR-76,669-03



                       EX PARTE MICHAEL ASIBEY OSEI, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
         CAUSE NOS. W03-48341-M(A), W03-48342-M(A) AND W03-48343-M(A)
              IN THE 194TH DISTRICT COURT FROM DALLAS COUNTY



        Per curiam.


                                          OPINION


       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418S.W.2d 824,826(Tex. Crim. App. 1967). Applicant was convicted oftwocharges

of aggravated assault of a public servant in the -01 and -02 cases, and one charge of aggravated

robbery in the -03 case. Applicant was sentenced to forty years' imprisonment in each of the

aggravated assault cases, to be served consecutively with a fifty-year sentence in the aggravated

robbery case. Intwo separate opinions, the Fifth Court of Appeals affirmed his convictions. Osei

v. State, Nos. 05-04-00389-CR and 05-04-00390-CR (Tex. App. - Dallas, April 22,2005) and Osei
v. State, No. 05-03-01428-CR (Tex. App. - Dallas, August 24, 2004).
                                                                                                       2

         Applicant contends that his retained PDR counsel rendered ineffective assistance because

 counsel failed to timely file petitions for discretionary review in all three cases. We remandedthis

 application to the trial court for findings of fact and conclusions of law.

        The trial court conducted a livehearing on March 7, 2013, at which Applicant, his mother,

Applicant's appellate counsel and his retained PDR counsel testified. Based onthe testimony and

evidence presented atthehabeas hearing, thetrial court hasentered findings offact and conclusions

of law that PDR counsel failed to timely file petitions for discretionary review in all three cases,

thereby denying Applicant ameaningful opportunity topetitions this Court for discretionary review.

The trial court recommends that relief be granted.

        We find, therefore, that Applicant is entitled to the opportunity to file out-of-time petitions

for discretionary review ofthejudgments oftheFifth Court ofAppeals in Cause Nos. 05-04-00389-

CR, 05-04-00390-CR and 05-03-01428-CR that affirmed his convictions in Cause Nos. F03-48341 -

M, F03-48342-M and F03-48343 from the 194th District Court of Dallas County. Applicant shall

file his petitions for discretionary review with this Court within 30 days of the date on which this

Court's mandate issues.




Delivered: September 18, 2013
Do not publish
                                          OFFICIAL BUSINESS
                                          STATE OF TEXAS &l                                      s~*%
R0-BOX 12308, CAPITOL STATION             PENALTY FOR              g3                           3 ^^ky
                                                                                                ""    ^r
                                                                                                             ""^d—fri
                                                                                                           ^ ^ ^ ^ » PITNf V BOWES
   AUSTIN, TEXAS 78711                    PRIVATE USE                                           02 1R               $ AH 304
                                                                   Q-u.                         0002000240           SEPT9 2°13
                                                                                               MAILED FROM ZIP CODE 78 701
                                               WR-76,669-01, WR-76,669-02 &WR-76,669-03
                                               lTsACMAT2T0FAPPEALSCLE^
                                SB HQT-S3B 75202
                                                        •f'/--//|*».l|/i|If/,tlf#|ff.«.f#.#l.f|/f.fftf//...#t.//f|J.i.f#l